Citation Nr: 1522360	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  13-31 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to asbestos and/or as secondary to service-connected restrictive lung disease.  

2.  Entitlement to service connection for pulmonary hypertension, to include as due to exposure to asbestos. 

3.  Entitlement to service connection for pleural plaques, to include as due to exposure to asbestos. 

4.  Entitlement to service connection for angina, to include as due to exposure to asbestos. 

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos. 

6.  Entitlement to service connection for eczema, to include as due to exposure to asbestos. 

7.  Entitlement to service connection for mesothelioma, to include as due to exposure to asbestos.

8.  Entitlement to service connection for a scalp condition, to include as due to exposure to asbestos.
   
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1972 to August 1978 and in the U.S. Navy from December 1979 to November 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which confirmed and continued a previously denial of service connection for diabetes mellitus.  The matter also comes before the Board on appeal from an August 2013 rating decision issued by the RO that denied service connection for pulmonary hypertension, pleural plaques, angina, COPD, eczema, mesothelioma, and a scalp condition.

With regard to the characterization of the Veteran's claim for service connection for diabetes mellitus, the Board notes that such claim was initially denied in a December 2009 rating decision.  However, in May 2010, the Veteran submitted a letter from his treating physician indicating that his diabetes may have been present in service.  As such evidence is new and material to the Veteran's claim and was received within one year of the December 2009 rating decision, the Board will review the claim on a de novo basis.  38 C.F.R. § 3.156(b).  Therefore, it is characterized as shown on the title page of this decision.

In regard to his claim for service connection for diabetes mellitus, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C., in February 2015.  A transcript of the hearing is associated with the record.  At such time, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  Furthermore, he also waived AOJ consideration of all evidence received since the October 2013 statement of the case.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may consider such newly received evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Such files include a copy of the transcript of the Board hearing, additional VA outpatient treatment records, and adjudicative records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran served in the U.S Marine Corps as a supply and administrative clerk with no service in the Republic of Vietnam.  He served in the U.S. Navy as a disbursing clerk.  He claims that his diabetes had its onset in, or within one year of, his military service, or is otherwise directly related to such service, to include his asbestos exposure while serving aboard USS Saratoga (CV-60).  Alternatively, he claims that his diabetes is caused or aggravated by his service-connected restrictive lung disease. 

Regarding service connection for diabetes on a direct basis, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of diabetes.  In fact, urinalysis revealed that his sugar and albumin were negative each time they were tested, to include in May 1985.  Post-service VA outpatient treatment records show that the Veteran received VA treatment for orthopedic disabilities starting in 1989.  However, the earliest diagnosis and treatment for diabetes was by VA clinicians and a private physician in May 2000 and August 2000, respectively.  In a May 2010 letter, the private physician noted that she had treated the Veteran for diabetes since 2000 and that "he could have had diabetes as early as 1985.  I was not in charge of his medical at that time, however."  The physician provided no explanation, and in November 2010, the physician declined a request by the Veteran to revise the opinion to state that his diabetes should have been treated in 1985.  During the May 2014 Board hearing, the Veteran testified that he underwent a blood test shortly prior to discharge and that a hospital corpsman told him there was a "peak" in his blood that required investigation.  He denied observable symptoms at that time such as thirst and dizziness, but stated that he had experienced nocturnal urination twice per night since 1984.  

Regarding service connection on a secondary basis, in a February 2014 letter, the physician noted that the Veteran's diabetes could also be the result of asbestos exposure because both can predispose a patient to inflammatory states that correlate to his coronary artery disease.  During the May 2014 Board hearing, the Veteran contended that his service-connected restrictive lung disease caused or aggravated his diabetes and submitted a copy of an article published in the medical journal Diabetes Care in September 2010 in which the authors found an association between restrictive lung impairment and diabetes.  Specifically, the authors found in a study of 7,735 Caucasian European men in the United Kingdom, of the 4,434 men who had restrictive lung function but no diabetes, there were 256 who developed diabetes over a 20 year period.  The copy of the article has been associated with the claims file.   

The Veteran has not been provided a VA examination to assess the etiology of his diabetes and the contended theories of entitlement.  Therefore, he should be afforded such on remand, which includes consideration of his lay statements, the VA and private medical history, and the research article and its applicability in the Veteran's case.   

Additionally, the Board notes that the Veteran has been receiving both private and VA outpatient care, but the file contains records of care dated only through March 2013 and July 2013, respectively.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the AOJ should provide the Veteran another opportunity to identify relevant private records and request VA medical records pertaining to the Veteran that are dated from July 2013 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Furthermore, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for diabetes mellitus.  Such should be accomplished on remand.

Finally, the RO denied service connection for pulmonary hypertension, pleural plaques, angina, COPD, eczema, mesothelioma, and a scalp condition, to include as due to asbestos exposure, in August 2013.  Thereafter, in March 2014, the Veteran entered a notice of disagreement as to the denial of such issues. When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 . Thus, remand for issuance of a statement of the case on these issues is necessary. Manlincon v. West, 12 Vet. App. 238 (1999). However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issues of service connection for pulmonary hypertension, pleural plaques, angina, COPD, eczema, mesothelioma, and a scalp condition, to include as due to asbestos exposure.  Advise the Veteran of the time period in which to perfect his appeal. If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.    

2.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for diabetes mellitus as secondary to service-connected restrictive lung disease.  

3.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his diabetes mellitus type II.   Thereafter, if authorized, request all identified private records since March 2013, and obtain all VA treatment records dated from July 2013 to the present.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining all outstanding records, schedule the Veteran for an appropriate VA examination by an appropriate medical professional so as to determine the nature and etiology of the Veteran's diabetes mellitus.  Provide the claims file and access to the electronic claims file to the examiner and request that the examiner review the files and note the review in an examination report.  

Thereafter, the examiner should address the following inquiries: 

(A) In view of the first diagnosis of diabetes in 2000, is it at least as likely as not (50 percent probability or greater) that the disease first manifested during service, or within one year of discharge from service in November 1988, i.e., by November 1989, to a level requiring management by restricted diet only?  

(B)  Is it at least as likely as not that the Veteran's diabetes is related to any aspect of service, including his exposure to asbestos?  In offering such opinion, the examiner should consider the Veteran's contention that had experienced nocturnal urination twice per night since 1984.  

(C)  After review of the February 2014 letter opinion by the Veterans' private physician and the copy of the article from the medical journal Diabetes Care in September 2010 in which the authors found an association between restrictive lung impairment and diabetes, is it at least as likely as not that the Veteran's diabetes mellitus is caused OR aggravated by his restrictive lung disease?  "Aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression. If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

A complete rationale for the opinions is required.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

